Title: A Narrative of the Late Massacres, [30 January? 1764]
From: Franklin, Benjamin
To: 


News of the massacre of six Indians at Conestoga Manor by men from Paxton and Donegal, two communities on the Susquehanna, on December 14, 1763, reached Governor Penn on the 16th. He laid the account before his Council three days later and informed the Assembly on the 21st. The House was in recess when word came to Penn on the evening of December 28 that “upwards of a hundred men” had ridden into Lancaster the afternoon before and slaughtered the fourteen Conestoga Indians placed in the workhouse for their own protection. The governor informed the Council the next day and on its advice wrote General Gage to ask that British troops at Carlisle be placed under Penn’s orders “to support the Civil Authority in the execution of the Laws in case of need, and to give a check to these daring attacks on Government.” He also wrote Sir William Johnson begging him to “take the properest method” of telling the Six Nations the truth of the affair and of “removing any disadvantageous Impressions they may have received from an imperfect account of the matter.” After each of the attacks Penn issued a proclamation ordering all civil officers to use every possible means to identify the perpetrators. In the second proclamation he also offered a reward for the apprehension of the ringleaders.
By the time the Assembly convened again on January 2, the main facts of the attack on the Lancaster workhouse and the killing of the Indians there were common knowledge in Philadelphia. Not surprisingly, however, many conflicting reports of the details began to circulate both within and without the city:
The local officials in Lancaster, it was said, had done all they could to stop the attack; they had stood idly by, other rumors suggested, and it was even alleged that some officers had secretly abetted the rioters. There were British troops in Lancaster at the time, but their commander had refused to provide protection to the Indians; or, the troops were too scattered in billets around the town to be assembled in time to do anything before the rioters had galloped away; or, there were no British soldiers nearer than Carlisle, and they would have had no authority to interfere in any case. The Indians had been shot down quickly, they had been decently spared from the preliminary tortures red men usually inflicted on their white captives, and the bodies had been left untouched where they fell; or, the Indians had been hacked with knives and tomahawks and many of them scalped, and their bodies had been mutilated and then dragged into the street. For weeks after the affair at Lancaster these and other reports passed around, and many found their way into print in the pamphlets issued by sympathizers with the Paxton Boys or their opponents.
Public opinion soon became sharply divided. For once nearly all the proprietary officials, with the more substantial among their adherents, and the members of the “Quaker Party,” with their supporters both within and outside the Assembly, stood together in shocked and vigorous denunciation of the massacres. The ruthless slaughter of defenseless men, women, and children was both an attack on government, as Penn had called it when writing to General Gage, and an offense against all principles of justice and humanity, as the Quakers and many others maintained. Reports that the Indians sheltered on Province Island were to be the objects of similar annihilation led the advocates of peace and order to form a common front against the lawless men who threatened to alleviate the Indian menace by exterminating every tribesman within their possible reach.
On the other side stood many inhabitants of the western and northern counties and substantial numbers of the less well-to-do, and hence unenfranchised, residents of Philadelphia. More or less sympathetic, though not always so outspoken, were some adherents of religious bodies, notably Presbyterians and Lutherans, partly because of their long-standing denominational antagonism to the Quakers and Moravians, who had been known for years as the chief friends of the Indians. By no means all these people openly approved of the massacres, but many believed that the Paxton Boys had acted under great and perhaps ample provocation. They denounced the authorities for spending public funds to support and even coddle so-called “friendly,” but actually dangerous, Indians while doing little to protect the settlers of exposed areas or alleviate the hardships and sufferings of those whites who had fled in terror from their ravaged homes.
Throughout the month of January tensions continued to mount; more and more it became evident that if the men from Paxton and their allies should carry out their threats of coming to Philadelphia and, to use an expression of a later century, of “liquidating” the Indians sheltered there, they would find many sympathizers in the city, who certainly would do nothing to stop them and might even join them in their proposed attack.




In this situation Franklin came forward with an effort to influence public opinion against such violence as had already occurred and threatened to occur again. Just when his Narrative of the Late Massacres appeared from the press is not certain; it was not advertised in either of the Philadelphia newspapers. His reference, near the close, to General Gage’s orders to Captain Robertson to stay with the Moravian Indians and guard them until he was relieved by other British regulars, makes certain that Franklin did not finish the writing until after January 16, when Governor Penn laid Gage’s letter containing that information before the Council and Assembly. The pamphlet could hardly have been published much before the end of January because, as Franklin told Richard Jackson on February 11, they “had only time to circulate [it] in this City and Neighbourhood before we heard that the Insurgents were on their March from all Parts.” That news seems to have reached Penn by Thursday, February 2, when he appealed to the Assembly for the rapid passage of a riot act to deal with the impending situation. It would seem, therefore, that Monday, January 30, would be at least an approximate date for the publication.
In one respect this pamphlet differs considerably from most of Franklin’s efforts to influence the public with his pen. At this time of great excitement and emotional stress, he played much more directly than usual on the emotions of his readers, their religious principles, and their feelings of pride and superiority as Englishmen or as Christians. The tone of the pamphlet is quite different from that, for example, of Plain Truth of 1747, a call to arms and to self-defense, also addressed to his fellow Pennsylvanians, or from that of the Canada Pamphlet of 1760, addressed to Englishmen in support of a proposed course of governmental action. In comparison, those writings were cool and temperate proposals and arguments addressed to common sense and self-interest; the Narrative is a stirring evocation of humanitarian sentiments and impulses and of the principles of morality and justice. Seldom in his life did Franklin, the rationalist, appeal so little to the reader’s head and so strongly and so warmly to his heart.
 
A Narrative, &c. [January 30?, 1764]
These Indians were the Remains of a Tribe of the Six Nations, settled at Conestogoe, and thence called Conestogoe Indians. On the first Arrival of the English in Pennsylvania, Messengers from this Tribe came to welcome them, with Presents of Venison, Corn and Skins; and the whole Tribe entered into a Treaty of Friendship with the first Proprietor, William Penn, which was to last “as long as the Sun should shine, or the Waters run in the Rivers.”
This Treaty has been since frequently renewed, and the Chain brightened, as they express it, from time to time. It has never been violated, on their Part or ours, till now. As their Lands by Degrees were mostly purchased, and the Settlements of the White People began to surround them, the Proprietor assigned them Lands on the Manor of Conestogoe, which they might not part with; there they have lived many Years in Friendship with their White Neighbours, who loved them for their peaceable inoffensive Behaviour.
It has always been observed, that Indians, settled in the Neighbourhood of White People, do not increase, but diminish continually. This Tribe accordingly went on diminishing, till there remained in their Town on the Manor, but 20 Persons, viz. 7 Men, 5 Women, and 8 Children, Boys and Girls.
Of these, Shehaes was a very old Man, having assisted at the second Treaty held with them, by Mr. Penn, in 1701, and ever since continued a faithful and affectionate Friend to the English; he is said to have been an exceeding good Man, considering his Education, being naturally of a most kind benevolent Temper.
Peggy was Shehaes’s Daughter; she worked for her aged Father, continuing to live with him, though married, and attended him with filial Duty and Tenderness.
John was another good old Man; his Son Harry helped to support him.
George and Will Soc were two Brothers, both young Men.
John Smith, a valuable young Man, of the Cayuga Nation, who became acquainted with Peggy, Shehaes’s Daughter, some few Years since, married her, and settled in that Family. They had one Child, about three Years old.
Betty, a harmless old Woman; and her Son Peter, a likely young Lad.
Sally, whose Indian Name was Wyanjoy, a Woman much esteemed by all that knew her, for her prudent and good Behaviour in some very trying Situations of Life. She was a truly good and an amiable Woman, had no Children of her own, but a distant Relation dying, she had taken a Child of that Relation’s, to bring up as her own, and performed towards it all the Duties of an affectionate Parent.
The Reader will observe, that many of their Names are English. It is common with the Indians that have an Affection for the English, to give themselves, and their Children, the Names of such English Persons as they particularly esteem.

This little Society continued the Custom they had begun, when more numerous, of addressing every new Governor, and every Descendant of the first Proprietor, welcoming him to the Province, assuring him of their Fidelity, and praying a Continuance of that Favour and Protection they had hitherto experienced. They had accordingly sent up an Address of this Kind to our present Governor, on his Arrival; but the same was scarce delivered, when the unfortunate Catastrophe happened, which we are about to relate.
On Wednesday, the 14th of December, 1763, Fifty-seven Men, from some of our Frontier Townships, who had projected the Destruction of this little Common-wealth, came, all well-mounted, and armed with Firelocks, Hangers and Hatchets, having travelled through the Country in the Night, to Conestogoe Manor. There they surrounded the small Village of Indian Huts, and just at Break of Day broke into them all at once. Only three Men, two Women, and a young Boy, were found at home, the rest being out among the neighbouring White People, some to sell the Baskets, Brooms and Bowls they manufactured, and others on other Occasions. These poor defenceless Creatures were immediately fired upon, stabbed and hatcheted to Death! The good Shehaes, among the rest, cut to Pieces in his Bed. All of them were scalped, and otherwise horribly mangled. Then their Huts were set on Fire, and most of them burnt down. When the Troop, pleased with their own Conduct and Bravery, but enraged that any of the poor Indians had escaped the Massacre, rode off, and in small Parties, by different Roads, went home.
The universal Concern of the neighbouring White People on hearing of this Event, and the Lamentations of the younger Indians, when they returned and saw the Desolation, and the butchered half-burnt Bodies of their murdered Parents, and other Relations, cannot well be expressed.
The Magistrates of Lancaster sent out to collect the remaining Indians, brought them into the Town for their better Security against any further Attempt, and it is said condoled with them on the Misfortune that had happened, took them by the Hand, comforted and promised them Protection. They were all put into the Workhouse, a strong Building, as the Place of greatest Safety.
When the shocking News arrived in Town, a Proclamation was issued by the Governor, in the following Terms, viz.
“Whereas I have received Information, That on Wednesday, the Fourteenth Day of this Month, a Number of People, armed, and mounted on Horseback, unlawfully assembled together, and went to the Indian Town in the Conestogoe Manor, in Lancaster County, and without the least Reason or Provocation, in cool Blood, barbarously killed six of the Indians settled there, and burnt and destroyed all their Houses and Effects: And whereas so cruel and inhuman an Act, committed in the Heart of this Province on the said Indians, who have lived peaceably and inoffensively among us, during all our late Troubles, and for many Years before, and were justly considered as under the Protection of this Government and its Laws, calls loudly for the vigorous Exertion of the civil Authority, to detect the Offenders, and bring them to condign Punishment; I have therefore, by and with the Advice and Consent of the Council, thought fit to issue this Proclamation, and do hereby strictly charge and enjoin all Judges, Justices, Sheriffs, Constables, Officers Civil and Military, and all other His Majesty’s liege Subjects within this Province, to make diligent Search and Enquiry after the Authors and Perpetrators of the said Crime, their Abettors and Accomplices, and to use all possible Means to apprehend and secure them in some of the publick Goals of this Province, that they may be brought to their Trials, and be proceeded against according to Law.
“And whereas a Number of other Indians, who lately lived on or near the Frontiers of this Province, being willing and desirous to preserve and continue the ancient Friendship which heretofore subsisted between them and the good People of this Province, have, at their own earnest Request, been removed from their Habitations, and brought into the County of Philadelphia, and seated, for the present, for their better Security, on the Province-Island, and in other Places in the Neighbourhood of the City of Philadelphia, where Provision is made for them at the public Expence; I do therefore hereby strictly forbid all Persons whatsoever, to molest or injure any of the said Indians, as they will answer the contrary at their Peril.
“Given under my Hand, and the Great Seal of the said Province, at Philadelphia, the Twenty-second Day of December, Anno Domini One Thousand Seven Hundred and Sixty-three, and in the Fourth Year of His Majesty’s Reign.
  John Penn.
“By His Honour’s Command, Joseph Shippen, jun. Secretary.
“God Save the King.”
Notwithstanding this Proclamation, those cruel Men again assembled themselves, and hearing that the remaining fourteen Indians were in the Work-house at Lancaster, they suddenly appeared in that Town, on the 27th of December. Fifty of them, armed as before, dismounting, went directly to the Work-house, and by Violence broke open the Door, and entered with the utmost Fury in their Countenances. When the poor Wretches saw they had no Protection nigh, nor could possibly escape, and being without the least Weapon for Defence, they divided into their little Families, the Children clinging to the Parents; they fell on their Knees, protested their Innocence, declared their Love to the English, and that, in their whole Lives, they had never done them Injury; and in this Posture they all received the Hatchet! Men, Women and little Children—were every one inhumanly murdered!—in cold Blood!

The barbarous Men who committed the atrocious Fact, in Defiance of Government, of all Laws human and divine, and to the eternal Disgrace of their Country and Colour, then mounted their Horses, huzza’d in Triumph, as if they had gained a Victory, and rode off—unmolested!
The Bodies of the Murdered were then brought out and exposed in the Street, till a Hole could be made in the Earth, to receive and cover them.
But the Wickedness cannot be covered, the Guilt will lie on the whole Land, till Justice is done on the Murderers. The Blood Of The Innocent Will Cry To Heaven For Vengeance.
It is said that Shehaes, being before told, that it was to be feared some English might come from the Frontier into the Country, and murder him and his People; he replied, “It is impossible: There are Indians, indeed, in the Woods, who would kill me and mine, if they could get at us, for my Friendship to the English; but the English will wrap me in their Matchcoat, and secure me from all Danger.” How unfortunately was he mistaken!
Another Proclamation has been issued, offering a great Reward for apprehending the Murderers, in the following Terms, viz.

“Whereas on the Twenty-second Day of December last, I issued a Proclamation for the apprehending and bringing to Justice, a Number of Persons, who, in Violation of the Public Faith; and in Defiance of all Law, had inhumanly killed six of the Indians, who had lived in Conestogoe Manor, for the Course of many Years, peaceably and inoffensively, under the Protection of this Government, on Lands assigned to them for their Habitation; notwithstanding which, I have received Information, that on the Twenty-seventh of the same Month, a large Party of armed Men again assembled and met together in a riotous and tumultuous Manner, in the County of Lancaster, and proceeded to the Town of Lancaster, where they violently broke open the Work-house, and butchered and put to Death fourteen of the said Conestogoe Indians, Men, Women and Children, who had been taken under the immediate Care and Protection of the Magistrates of the said County, and lodged for their better Security in the said Work-house, till they should be more effectually provided for by Order of the Government. And whereas common Justice loudly demands, and the Laws of the Land (upon the Preservation of which not only the Liberty and Security of every Individual, but the Being of the Government itself depend) require that the above Offenders should be brought to condign Punishment; I have therefore, by and with the Advice of the Council, published this Proclamation, and do hereby strictly charge and command all Judges, Justices, Sheriffs, Constables, Officers Civil and Military, and all other His Majesty’s faithful and liege Subjects within this Province, to make diligent Search and Enquiry after the Authors and Perpetrators of the said last mentioned Offence, their Abettors and Accomplices, and that they use all possible Means to apprehend and secure them in some of the public Goals of this Province, to be dealt with according to Law.
“And I do hereby further promise and engage, that any Person or Persons, who shall apprehend and secure, or cause to be apprehended and secured, any Three of the Ringleaders of the said Party, and prosecute them to Conviction, shall have and receive for each, the public Reward of Two Hundred Pounds; and any Accomplice, not concerned in the immediate shedding the Blood of the said Indians, who shall make Discovery of any or either of the said Ringleaders, and apprehend and prosecute them to Conviction, shall, over and above the said Reward, have all the Weight and Influence of the Government, for obtaining His Majesty’s Pardon for his Offence.
“Given under my Hand, and the Great Seal of the said Province, at Philadelphia, the Second Day of January, in the Fourth Year of His Majesty’s Reign, and in the Year of our Lord One Thousand Seven Hundred and Sixty-four.
  John Penn.
“By His Honour’s Command, Joseph Shippen, jun. Secretary.
“God Save the King.”
These Proclamations have as yet produced no Discovery; the Murderers having given out such Threatenings against those that disapprove their Proceedings, that the whole County seems to be in Terror, and no one durst speak what he knows; even the Letters from thence are unsigned, in which any Dislike is expressed of the Rioters.
There are some (I am ashamed to hear it) who would extenuate the enormous Wickedness of these Actions, by saying, “The Inhabitants of the Frontiers are exasperated with the Murder of their Relations, by the Enemy Indians, in the present War.” It is possible; but though this might justify their going out into the Woods, to seek for those Enemies, and avenge upon them those Murders; it can never justify their turning in to the Heart of the Country, to murder their Friends.
If an Indian injures me, does it follow that I may revenge that Injury on all Indians? It is well known that Indians are of different Tribes, Nations and Languages, as well as the White People. In Europe, if the French, who are White-People, should injure the Dutch, are they to revenge it on the English, because they too are White People? The only Crime of these poor Wretches seems to have been, that they had a reddish brown Skin, and black Hair; and some People of that Sort, it seems, had murdered some of our Relations. If it be right to kill Men for such a Reason, then, should any Man, with a freckled Face and red Hair, kill a Wife or Child of mine, it would be right for me to revenge it, by killing all the freckled red-haired Men, Women and Children, I could afterwards any where meet with.
But it seems these People think they have a better Justification; nothing less than the Word of God. With the Scriptures in their Hands and Mouths, they can set at nought that express Command, Thou shalt do no Murder; and justify their Wickedness, by the Command given Joshua to destroy the Heathen. Horrid Perversion of Scripture and of Religion! to father the worst of Crimes on the God of Peace and Love! Even the Jews, to whom that particular Commission was directed, spared the Gibeonites, on Account of their Faith once given. The Faith of this Government has been frequently given to those Indians; but that did not avail them with People who despise Government.
We pretend to be Christians, and, from the superior Light we enjoy, ought to exceed Heathens, Turks, Saracens, Moors, Negroes, and Indians, in the Knowledge and Practice of what is right. I will endeavour to show, by a few Examples from Books and History, the Sense those People have had of such Actions.
Homer wrote his Poem, called the Odyssey, some Hundred Years before the Birth of Christ. He frequently speaks of what he calls not only the Duties, but the sacred Rites of Hospitality, (exercised towards Strangers, while in our House or Territory) as including, besides all the common Circumstances of Entertainment, full Safety and Protection of Person, from all Danger of Life, from all Injuries, and even Insults. The Rites of Hospitality were called sacred, because the Stranger, the Poor and the Weak, when they applied for Protection and Relief, were, from the Religion of those Times, supposed to be sent by the Deity to try the Goodness of Men, and that he would avenge the Injuries they might receive, where they ought to have been protected. These Sentiments therefore influenced the Manners of all Ranks of People, even the meanest; for we find that when Ulysses came, as a poor Stranger, to the Hut of Eumaeus, the Swineherd, and his great Dogs ran out to tear the ragged Man, Eumaeus drave them away with Stones; and


Unhappy Stranger! (thus the faithful Swain
Began, with Accent gracious and humane)
What Sorrow had been mine, if at my Gate
Thy rev’rend Age had met a shameful Fate?
------ But enter this my homely Roof, and see
Our Woods not void of Hospitality.
He said, and seconding the kind Request,
With friendly Step precedes the unknown Guest.
A shaggy Goat’s soft Hide beneath him spread,
And with fresh Rushes heap’d an ample Bed.
Joy touch’d the Hero’s tender Soul, to find
So just Reception from a Heart so kind:
And oh, ye Gods! with all your Blessings grace
(He thus broke forth) this Friend of human Race!
The Swain reply’d. It never was our guise
To slight the Poor, or aught humane despise.
For Jove unfolds the hospitable Door,
Tis Jove that sends the Stranger and the Poor.

These Heathen People thought, that after a Breach of the Rites of Hospitality, a Curse from Heaven would attend them in every thing they did, and even their honest Industry in their Callings would fail of Success. Thus when Ulysses tells Eumaeus, who doubted the Truth of what he related, If I deceive you in this, I should deserve Death, and I consent that you should put me to Death; Eumaeus rejects the Proposal as what would be attended with both Infamy and Misfortune, saying ironically,

Doubtless, oh Guest! great Laud and Praise were mine,
If, after social Rites and Gifts bestow’d,
I stain’d my Hospitable Hearth with Blood.
How would the Gods my righteous Toils succeed,
And bless the Hand that made a Stranger bleed?
No more.——

Even an open Enemy, in the Heat of Battle, throwing down his Arms, submitting to his Foe, and asking Life and Protection, was supposed to acquire an immediate Right to that Protection. Thus one describes his being saved, when his Party was defeated.

We turn’d to Flight; the gath’ring Vengeance spread
On all Parts round, and Heaps on Heaps lie dead.
--- The radiant Helmet from my Brows unlac’d,
And lo on Earth my Shield and Jav’lin cast,
I meet the Monarch with a Suppliant’s Face,
Approach his Chariat, and his Knees embrace.
He heard, he sav’d he plac’d me at his Side;
My State he pity’d, and my Tears he dry’d;
Restrain’d the Rage the vengeful Foe express’d,
And turn’d the deadly Weapons from my Breast.
Pious to guard the Hospitable Rite,
And fearing Jove, whom Mercy’s Works delight.

The Suitors of Penelope are by the same ancient Poet described as a Sett of Lawless Men, who were regardless of the sacred Rites of Hospitality. And therefore when the Queen was informed they were slain, and that by Ulysses, she, not believing that Ulysses was returned, says,

Ah no! --- some God the Suitors Deaths decreed,
Some God descends, and by his Hand they bleed:
Blind, to contemn the Stranger’s righteous Cause,
And violate all hospitable Laws!
-----------------The Powers they defy’d;
But Heav’n is just, and by a God they dy’d.

Thus much for the Sentiments of the ancient Heathens. As for the Turks, it is recorded in the Life of Mahomet, the Founder of their Religion, That Khaled, one of his Captains, having divided a Number of Prisoners between himself and those that were with him, he commanded the Hands of his own Prisoners to be tied behind them, and then, in a most cruel and brutal Manner, put them to the Sword; but he could not prevail on his Men to massacre their Captives, because in Fight they had laid down their Arms, submitted, and demanded Protection. Mahomet, when the Account was brought to him, applauded the Men for their Humanity; but said to Khaled, with great Indignation, Oh Khaled, thou Butcher, cease to molest me with thy Wickedness. If thou possessedst a Heap of Gold as large as Mount Obod, and shouldst expend it all in God’s Cause, thy Merit would not efface the Guilt incurred by the Murder of the meanest of those poor Captives.
Among the Arabs or Saracens, though it was lawful to put to Death a Prisoner taken in Battle, if he had made himself obnoxious by his former Wickedness, yet this could not be done after he had once eaten Bread, or drank Water, while in their Hands. Hence we read in the History of the Wars of the Holy Land, that when the Franks had suffered a great Defeat from Saladin, and among the Prisoners were the King of Jerusalem, and Arnold, a famous Christian Captain, who had been very cruel to the Saracens; these two being brought before the Soltan, he placed the King on his right Hand, and Arnold on his left; and then presented the King with a Cup of Water, who immediately drank to Arnold; but when Arnold was about to receive the Cup, the Soltan interrupted, saying, I will not suffer this wicked Man to drink, as that, according to the laudable and generous Custom of the Arabs, would secure him his Life.
That same laudable and generous Custom still prevails among the Mahometans, appears from the Account but last Year published of his Travels by Mr. Bell of Antermony, who accompanied the Czar Peter the Great, in his Journey to Derbent through Daggestan. “The Religion of the Daggestans, says he, is generally Mahometan, some following the Sect of Osman, others that of Haly. Their Language for the most Part is Turkish, or rather a Dialect of the Arabic, though many of them speak also the Persian Language. One Article I cannot omit concerning their Laws of Hospitality, which is, if their greatest Enemy comes under their Roof for Protection, the Landlord, of what Condition soever, is obliged to keep him safe, from all Manner of Harm or Violence, during his Abode with him, and even to conduct him safely through his Territories to a Place of Security.”
From the Saracens this same Custom obtained among the Moors of Africa; was by them brought into Spain, and there long sacredly observed. The Spanish Historians record with Applause one famous Instance of it. While the Moors governed there, and the Spaniards were mixed with them, a Spanish Cavalier, in a sudden Quarrel, slew a young Moorish Gentleman, and fled. His Pursuers soon lost Sight of him, for he had, unperceived, thrown himself over a Garden Wall. The Owner, a Moor, happening to be in his Garden, was addressed by the Spaniard on his Knees, who acquainted him with his Case, and implored Concealment. Eat this, said the Moor, giving him Half a Peach; you now know that you may confide in my Protection. He then locked him up in his Garden Apartment, telling him, that as soon as it was Night he would provide for his Escape to a Place of more Safety. The Moor then went into his House, where he had scarce seated himself, when a great Croud, with loud Lamentations, came to his Gate, bringing the Corps of his Son, that had just been killed by a Spaniard. When the first Shock of Surprize was a little over, he learnt, from the Description given, that the fatal Deed was done by the Person then in his Power. He mentioned this to no One; but as soon as it was dark, retired to his Garden Apartment, as if to grieve alone, giving Orders that none should follow him. There accosting the Spaniard, he said, Christian, the Person you have killed, is my Son: His Body is now in my House. You ought to suffer; but you have eaten with me, and I have given you my Faith, which must not be broken. Follow me. He then led the astonished Spaniard to his Stables, mounted him on one of his fleetest Horses, and said, Fly far while the Night can cover you. You will be safe in the Morning. You are indeed guilty of my Son’s Blood, but God is just and good, and I thank him that I am innocent of yours, and that my Faith given is preserved.
The Spaniards caught from the Moors this Punto of Honour, the Effects of which remain, in a great Degree, to this Day. So that when there is Fear of a War about to break out between England and Spain, an English Merchant there, who apprehends the Confiscation of his Goods as the Goods of an Enemy, thinks them safe, if he can get a Spaniard to take Charge of them; for the Spaniard secures them as his own, and faithfully redelivers them, or pays the Value, whenever the Englishman can safely demand it.
Justice to that Nation, though lately our Enemies, and hardly yet our cordial Friends, obliges me, on this Occasion, not to omit mentioning an Instance of Spanish Honour, which cannot but be still fresh in the Memory of many yet living. In 1746, when we were in hot War with Spain, the Elizabeth, of London, Captain William Edwards, coming through the Gulph from Jamaica, richly laden, met with a most violent Storm, in which the Ship sprung a Leak, that obliged them, for the Saving of their Lives, to run her into the Havannah. The Captain went on Shore, directly waited on the Governor, told the Occasion of his putting in, and that he surrendered his Ship as a Prize, and himself and his Men as Prisoners of War, only requesting good Quarter. No, Sir, replied the Spanish Governor, If we had taken you in fair War at Sea, or approaching our Coast with hostile Intentions, your Ship would then have been a Prize, and your People Prisoners. But when distressed by a Tempest, you come into our Ports for the Safety of your Lives, we, though Enemies, being Men, are bound as such, by the Laws of Humanity, to afford Relief to distressed Men, who ask it of us. We cannot, even against our Enemies, take Advantage of an Act of God. You have Leave therefore to unload your Ship, if that be necessary, to stop the Leak; you may refit here, and traffick so far as shall be necessary to pay the Charges; you may then depart, and I will give you a Pass, to be in Force till you are beyond Bermuda. If after that you are taken, you will then be a Prize, but now you are only a Stranger, and have a Stranger’s Right to Safety and Protection. The Ship accordingly departed, and arrived safe in London.
Will it be permitted me to adduce, on this Occasion, an Instance of the like Honour in a poor unenlightened African Negroe. I find it in Capt. Seagrave’s Account of his Voyage to Guinea. He relates that a New-England Sloop, trading there in 1752, left their second Mate, William Murray, sick on Shore, and sailed without him. Murray was at the House of a Black, named Cudjoe, with whom he had contracted an Acquaintance during their Trade. He recovered, and the Sloop being gone, he continued with his black Friend, till some other Opportunity should offer of his getting home. In the mean while, a Dutch Ship came into the Road, and some of the Blacks going on board her, were treacherously seized, and carried off as Slaves. Their Relations and Friends, transported with sudden Rage, ran to the House of Cudjoe to take Revenge, by killing Murray. Cudjoe stopt them at the Door, and demanded what they wanted? The White Men, said they, have carried away our Brothers and Sons, and we will kill all White Men; give us the White Man that you keep in your House, for we will kill him. Nay, said Cudjoe; the White Men that carried away your Brothers are bad Men, kill them when you can catch them; but this White Man is a good Man, and you must not kill him. But he is a White Man, they cried; the White Men are all bad; we will kill them all. Nay, says he, you must not kill a Man, that had done no Harm, only for being white. This Man is my Friend, my House is his Fort, and I am his Soldier. I must fight for him. You must kill me, before you can kill him. What good Man will ever come again under my Roof, if I let my Floor be stained with a good Man’s Blood! The Negroes seeing his Resolution, and being convinced by his Discourse that they were wrong, went away ashamed. In a few Days Murray ventured abroad again with Cudjoe, when several of them took him by the Hand, and told him they were glad they had not killed him; for as he was a good (meaning an innocent) Man, their God would have been angry, and would have spoiled their Fishing. I relate this, says Captain Seagrave, to show, that some among these dark People have a strong Sense of Justice and Honour, and that even the most brutal among them are capable of feeling the Force of Reason, and of being influenced by a Fear of God (if the Knowledge of the true God could be introduced among them) since even the Fear of a false God, when their Rage subsided, was not without its good Effect.
Now I am about to mention something of Indians, I beg that I may not be understood as framing Apologies for all Indians. I am far from desiring to lessen the laudable Spirit of Resentment in my Countrymen against those now at War with us, so far as it is justified by their Perfidy and Inhumanity. I would only observe that the Six Nations, as a Body, have kept Faith with the English ever since we knew them, now near an Hundred Years; and that the governing Part of those People have had Notions of Honour, whatever may be the Case with the Rum-debauched, Trader-corrupted Vagabonds and Thieves on Sasquehannah and the Ohio, at present in Arms against us. As a Proof of that Honour, I shall only mention one well-known recent Fact. When six Catawba Deputies, under the Care of Colonel Bull, of Charlestown, went by Permission into the Mohawks Country, to sue for and treat of Peace for their Nation, they soon found the Six Nations highly exasperated, and the Peace at that Time impracticable: They were therefore in Fear for their own Persons, and apprehended that they should be killed in their Way back to New-York; which being made known to the Mohawk Chiefs, by Colonel Bull, one of them, by Order of the Council, made this Speech to the Catawbas:
“Strangers and Enemies,
“While you are in this Country, blow away all Fear out of your Breasts; change the black Streak of Pain on your Cheek for a red One, and let your Faces shine with Bear’s-Grease: You are safer here than if you were at home. The Six Nations will not defile their own Land with the Blood of Men that come unarmed to ask for Peace. We shall send a Guard with you, to see you safe out of our Territories. So far you shall have Peace, but no farther. Get home to your own Country, and there take Care of yourselves, for there we intend to come and kill you.”
The Catawbas came away unhurt accordingly.
It is also well known, that just before the late War broke out, when our Traders first went among the Piankeshaw Indians, a Tribe of the Twightwees, they found the Principle of giving Protection to Strangers in full Force; for the French coming with their Indians to the Piankeshaw Town, and demanding that those Traders and their Goods should be delivered up; the Piankeshaws replied, the English were come there upon their Invitation, and they could not do so base a Thing. But the French insisting on it, the Piankeshaws took Arms in Defence of their Guests, and a Number of them, with their old Chief, lost their Lives in the Cause; the French at last prevailing by superior Force only.
I will not dissemble that numberless Stories have been raised and spread abroad, against not only the poor Wretches that are murdered, but also against the Hundred and Forty christianized Indians, still threatned to be murdered; all which Stories are well known, by those who know the Indians best, to be pure Inventions, contrived by bad People, either to excite each other to join in the Murder, or since it was committed, to justify it; and believed only by the Weak and Credulous. I call thus publickly on the Makers and Venders of these Accusations to produce their Evidence. Let them satisfy the Public that even Will Soc, the most obnoxious of all that Tribe, was really guilty of those Offences against us which they lay to his Charge. But if he was, ought he not to have been fairly tried? He lived under our Laws, and was subject to them; he was in our Hands, and might easily have been prosecuted; was it English Justice to condemn and execute him unheard? Conscious of his own Innocence, he did not endeavour to hide himself when the Door of the Work-house, his Sanctuary, was breaking open; I will meet them, says he, for they are my Brothers. These Brothers of his shot him down at the Door, while the Word Brothers was still between his Teeth! But if Will Soc was a bad Man, what had poor old Shehaes done? what could he or the other poor old Men and Women do? What had little Boys and Girls done; what could Children of a Year old, Babes at the Breast, what could they do, that they too must be shot and hatcheted? Horrid to relate! and in their Parents Arms! This is done by no civilized Nation in Europe. Do we come to America to learn and practise the Manners of Barbarians? But this, Barbarians as they are, they practise against their Enemies only, not against their Friends.
These poor People have been always our Friends. Their Fathers received ours, when Strangers here, with Kindness and Hospitality. Behold the Return we have made them! When we grew more numerous and powerful, they put themselves under our Protection. See, in the mangled Corpses of the last Remains of the Tribe, how effectually we have afforded it to them!
Unhappy People! to have lived in such Times, and by such Neighbours! We have seen, that they would have been safer among the ancient Heathens, with whom the Rites of Hospitality were sacred. They would have been considered as Guests of the Publick, and the Religion of the Country would have operated in their Favour. But our Frontier People call themselves Christians! They would have been safer, if they had submitted to the Turks; for ever since Mahomet’s Reproof to Khaled, even the cruel Turks, never kill Prisoners in cold Blood. These were not even Prisoners: But what is the Example of Turks to Scripture Christians? They would have been safer, though they had been taken in actual War against the Saracens, if they had once drank Water with them. These were not taken in War against us, and have drank with us, and we with them, for Fourscore Years. But shall we compare Saracens to Christians? They would have been safer among the Moors in Spain, though they had been Murderers of Sons; if Faith had once been pledged to them, and a Promise of Protection given. But these have had the Faith of the English given to them many Times by the Government, and, in Reliance on that Faith, they lived among us, and gave us the Opportunity of murdering them. However, what was honourable in Moors, may not be a Rule to us; for we are Christians! They would have been safer it seems among Popish Spaniards, even if Enemies, and delivered into their Hands by a Tempest. These were not Enemies; they were born among us, and yet we have killed them all. But shall we imitate idolatrous Papists, we that are enlightened Protestants? They would even have been safer among the Negroes of Africa, where at least one manly Soul would have been found, with Sense, Spirit and Humanity enough, to stand in their Defence: But shall Whitemen and Christians act like a Pagan Negroe? In short it appears, that they would have been safe in any Part of the known World, except in the Neighbourhood of the Christians White Savages of Peckstang and Donegall!
O ye unhappy Perpetrators of this horrid Wickedness! Reflect a Moment on the Mischief ye have done, the Disgrace ye have brought on your Country, on your Religion, and your Bible, on your Families and Children! Think on the Destruction of your captivated Country-folks (now among the wild Indians) which probably may follow, in Resentment of your Barbarity! Think on the Wrath of the United Five Nations, hitherto our Friends, but now provoked by your murdering one of their Tribes, in Danger of becoming our bitter Enemies. Think of the mild and good Government you have so audaciously insulted; the Laws of your King, your Country, and your God, that you have broken; the infamous Death that hangs over your Heads: For Justice, though slow, will come at last. All good People every where detest your Actions. You have imbrued your Hands in innocent Blood; how will you make them clean? The dying Shrieks and Groans of the Murdered, will often sound in your Ears: Their Spectres will sometimes attend you, and affright even your innocent Children! Fly where you will, your Consciences will go with you: Talking in your Sleep shall betray you, in the Delirium of a Fever you yourselves shall make your own Wickedness known.
One Hundred and Forty peaceable Indians yet remain in this Government. They have, by Christian Missionaries, been brought over to a Liking, at least, of our Religion; some of them lately left their Nation which is now at War with us, because they did not chuse to join with them in their Depredations; and to shew their Confidence in us, and to give us an equal Confidence in them, they have brought and put into our Hands their Wives and Children. Others have lived long among us in Northampton County, and most of their Children have been born there. These are all now trembling for their Lives. They have been hurried from Place to Place for Safety, now concealed in Corners, then sent out of the Province, refused a Passage through a neighbouring Colony, and returned, not unkindly perhaps, but disgracefully, on our Hands. O Pennsylvania! once renowned for Kindness to Strangers, shall the Clamours of a few mean Niggards about the Expence of this Publick Hospitality, an Expence that will not cost the noisy Wretches Sixpence a Piece (and what is the Expence of the poor Maintenance we afford them, compared to the Expence they might occasion if in Arms against us) shall so senseless a Clamour, I say, force you to turn out of your Doors these unhappy Guests, who have offended their own Country-folks by their Affection for you, who, confiding in your Goodness, have put themselves under your Protection? Those whom you have disarmed to satisfy groundless Suspicions, will you leave them exposed to the armed Madmen of your Country? Unmanly Men! who are not ashamed to come with Weapons against the Unarmed, to use the Sword against Women, and the Bayonet against young Children; and who have already given such bloody Proofs of their Inhumanity and Cruelty. Let us rouze ourselves, for Shame, and redeem the Honour of our Province from the Contempt of its Neighbours; let all good Men join heartily and unanimously in Support of the Laws, and in strengthening the Hands of Government; that Justice may be done, the Wicked punished, and the Innocent protected; otherwise we can, as a People, expect no Blessing from Heaven, there will be no Security for our Persons or Properties; Anarchy and Confusion will prevail over all, and Violence, without Judgment, dispose of every Thing.
When I mention the Baseness of the Murderers, in the Use they made of Arms, I cannot, I ought not to forget, the very different Behaviour of brave Men and true Soldiers, of which this melancholy Occasion has afforded us fresh Instances. The Royal Highlanders have, in the Course of this War, suffered as much as any other Corps, and have frequently had their Ranks thinn’d by an Indian Enemy; yet they did not for this retain a brutal undistinguishing Resentment against all Indians, Friends as well as Foes. But a Company of them happening to be here, when the 140 poor Indians above mentioned were thought in too much Danger to stay longer in the Province, chearfully undertook to protect and escort them to New-York, which they executed (as far as that Government would permit the Indians to come) with Fidelity and Honour; and their Captain Robinson, is justly applauded and honoured by all sensible and good People, for the Care, Tenderness and Humanity, with which he treated those unhappy Fugitives, during their March in this severe Season. General Gage, too, has approved of his Officer’s Conduct, and, as I hear, ordered him to remain with the Indians at Amboy, and continue his Protection to them, till another Body of the King’s Forces could be sent to relieve his Company, and escort their Charge back in Safety to Philadelphia, where his Excellency has had the Goodness to direct those Forces to remain for some Time, under the Orders of our Governor, for the Security of the Indians; the Troops of this Province being at present necessarily posted on the Frontier. Such just and generous Actions endear the Military to the Civil Power, and impress the Minds of all the Discerning with a still greater Respect for our national Government. I shall conclude with observing, that Cowards can handle Arms, can strike where they are sure to meet with no Return, can wound, mangle and murder; but it belongs to brave Men to spare, and to protect; for, as the Poet says,
Mercy still sways the Brave.
